        CASE 0:10-cr-00275-MJD-FLN Doc. 288 Filed 09/11/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

United States of America,

      Plaintiff,
v.                                                     MEMORANDUM OPINION
                                                             AND ORDER
                                                       Crim. No. 10-275 (02) (MJD)
Robert Garcia,

      Defendant.
___________________________________________________________________________________

       Katharine T. Buzicky, Assistant United States Attorney, Counsel for
Plaintiff.

      Mark D. Nyvold, Counsel for Defendant.

______________________________________________________________________

      This matter is before the Court on Defendant’s Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. No. 281]

I.    Background

      On February 18, 2011, a jury found Defendant guilty as to Counts 1 and 3

of the Indictment which charged Conspiracy to Distribute Methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), (b)(1)(C) and 846 and Aiding and

Abetting Possession with Intent to Distribute Methamphetamine in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 18 U.S.C. § 2.


                                          1
        CASE 0:10-cr-00275-MJD-FLN Doc. 288 Filed 09/11/20 Page 2 of 6




      On December 13, 2011, Defendant was sentenced to a term of

imprisonment of 240 months on each count, to be served concurrently, followed

by five years of supervised release. Defendant is scheduled to be released from

custody of the Bureau of Prisons (“BOP”) on January 27, 2028.


      Defendant now moves the Court for an Order granting his request for

relief and to modify his sentence to impose a supervised release term that does

not exceed the unserved portion of his original sentence with conditions the

Court deems appropriate.


II.   Motion to Reduce Sentence

      Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant




                                          2
        CASE 0:10-cr-00275-MJD-FLN Doc. 288 Filed 09/11/20 Page 3 of 6




such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

       The United States Sentencing Guidelines define in pertinent part

“extraordinary and compelling reasons” due to medical condition of the

defendant as:


       (ii) The defendant is—

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious functional or cognitive
             impairment, or

             (III) experiencing deteriorating physical or mental health
             because of the aging process,

       that substantially diminishes the ability of the defendant to provide
       self-care within the environment of a correctional facility and from
       which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A).


III.   Discussion


       Defendant must first exhaust his administrative remedies before the Court

can grant him any relief under § 3582(c)(1)(A). Defendant filed a request for

reduction in sentence to the warden on June 23, 2020. (Doc. No. 283 at p. 5.) In

his request, he noted that he suffers from the following medical conditions: High

                                         3
       CASE 0:10-cr-00275-MJD-FLN Doc. 288 Filed 09/11/20 Page 4 of 6




Blood Pressure, High Cholesterol, Diabetes, bleeding in his eyes and scarring to

his lungs. (Id.) His request was denied on July 4, 2020. (Id. at 6.) In his motion

for compassionate release, Defendant acknowledges that his administrative

request for release did not cite his obesity but notes that his medical records

show his obesity has been a long-standing condition. Further, the BOP has

recognized that Defendant is obese, and has attempted to treat this condition.

(Doc. No. 283 at 23, 40.) The government argues that because Defendant did not

address his obesity in his administrative request, he has not exhausted his

administrative remedies as to that claim.

      Based on the record before it, it is clear that the BOP would have been

aware of Defendant’s medical history as it had access to his prison medical

records. Those records clearly indicate that Defendant was categorized as obese.

Therefore, the Court finds that Defendant’s request to the warden is sufficiently

similar to the motion before the Court such that the Court can find he has

exhausted his administrative remedies. See United States v. Gluzman, 7:96-cr-

323, 2020 WL 4233049, at *11-12 (S.D.N.Y. July 23, 2020) (finding § 3582(c)(1)(A)

contains no requirement that the basis for a motion for compassionate release

must be identical to the basis of the defendant’s request to the warden).



                                         4
       CASE 0:10-cr-00275-MJD-FLN Doc. 288 Filed 09/11/20 Page 5 of 6




      As to the merits of Defendant’s motion, the Court finds that Defendant has

failed to show “extraordinary and compelling reasons” due to medical condition

or age. See U.S.S.G. § 1B1.13, cmt. 1(A). Defendant is 51 years old. While he

may suffer medical conditions that increase his risk of serious illness should he

contract COVID-19, his medical records indicate his medical needs are being

addressed. Accordingly, Defendant has not demonstrated that he suffers from a

medical condition for which the BOP is unable to provide him appropriate

medical treatment or one which substantially diminishes his ability to provide

self-care within the environment of a correctional facility and one from which is

he not expected to recover.

      Further, the BOP has in place protocols such as social distancing, hygienic

and cleaning protocols and quarantining and treatment of inmates with

symptoms of COVID-19 and those who come into contact with them. See

www.bop.gov/coronavirus/index.jsp. At this time, the facility at which

Defendant is housed, USP Lewisburg, reports no current cases involving

inmates, and 8 current cases involving staff.

      A sentence reduction in this case would also be contrary to the factors set

forth in 18 U.S.C. § 3553(a). Defendant was convicted of conspiracy to distribute



                                         5
       CASE 0:10-cr-00275-MJD-FLN Doc. 288 Filed 09/11/20 Page 6 of 6




methamphetamine. Given his role in the offense conduct – the leader and

supplier of a conspiracy to distribute methamphetamine and oxycodone – and

the fact he was a member of a violent motorcycle club, Defendant poses a danger

to the community. See United States v. Cantu, 935 F.2d 950, 952 (8th Cir. 1991).

Defendant has also been sanctioned while in prison for various infractions,

including the possession of Suboxone and other unauthorized items. (Doc. No.

286 (Disciplinary Records).)


      The Court further finds that a sentence reduction would not reflect the

seriousness of the offenses of conviction, promote respect for the law or provide

a just punishment. In addition, a sentence reduction would create unwarranted

sentencing disparities among defendants and would not afford adequate

deterrence for the offense committed.


      IT IS HEREBY ORDERED that Defendant’s Motion For Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. No. 281] is DENIED.

Date: September 11, 2020

                                            s/ Michael J. Davis
                                            Michael J. Davis
                                            United States District Court




                                        6
